Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the arguments filed on 01/21/2022. Claims 1 through 3, and 5 through 19 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan US 20160214258 A1 in view of Yoo US 20170050311 A1 (hereinafter referred to as “Yan” and “Yoo”).
Regarding claim 1, A virtual wall device, comprising: a casing; a virtual wall microcontroller unit disposed in the casing; a setting unit disposed in the casing and connected to the virtual wall microcontroller unit (See Yan para [0041] “FIG. 5 shows the components of the virtual wall device 1 in the present invention, comprising a device body 14, a first signal receiver unit 16, a virtual wall signal emitter unit 18 and a virtual wall control unit 19. The device body 14 is settled in the work space 30. The first signal receiver unit 16 is installed on said device body 14 used in receiving the barrier , 
The setting unit setting an activity time of a robot entering a separated area in a workspace (See Yan para [0061] “When multiple virtual wall devices are settled in the work space, said space can be virtually divided into several work areas. Because unique identity recognition data and specific confinement time data are assigned to each of the virtual wall devices, the robot is therefore able to travel for specific time but confined in said work area as scheduled by the user. Briefly, the present invention 
And generating an activity time information according to the set activity time (See Yan para [0041] and [0061] above]);
A detection signal receiving unit disposed in the casing and connected to the virtual wall microcontroller unit (See Yan para [0041]),
Receiving a detection signal sent by the robot, and transmitting the detection signal to the virtual wall microcontroller unit (See Yan [0029] “The robot 2 disclosed in the present application can be any robot which is capable of moving and is additionally functional for other specific purposes, such as a cleaning robot or service robot. Said robot 2 is able to emit a barrier detection signal while cruising within the work space 3 based on one of multiple movement modes such as random mode, spiral route mode, S-shaped route mode or intelligent pattern route mode. Moreover, when the robot 2 moves into said set emitting range 12 of the virtual wall signal and receives said virtual wall signal, it chooses whether or not to cross or the set emitting range 12 based on receiving of different virtual wall signals, which is how the system and the method confine said robot 2 to operating in the first work area 30 or the second work area 32.” And see Yan para[0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.”);
And a virtual wall signal transmitting unit connected to the virtual wall microcontroller unit (See Yan para [0041] above),
The virtual wall microcontroller unit activating the virtual wall signal transmitting unit to send the virtual wall signal during the period in which the detection signal being received (See Yan para[0041] above),
and the virtual wall signal dividing the workspace into the separated area and an open area (See Yan para [0046] “(S603) the virtual wall device in the work space receives the barrier detection signal within the set receiving range and emits a virtual wall signal by which the work space is divided into a first work area and a second work area;”);
And wherein the virtual wall microcontroller unit receives the activity time information, so that the virtual wall microcontroller unit commands the virtual wall signal transmitting unit to send the virtual wall signal including the activity time information (See Yan para [0041]).
Wherein the virtual wall signal transmitting unit comprises: 
Yan does not disclose
A left transmitting portion,
The left transmitting portion sends out left signal to the left hand side of the virtual wall device, 
And a right transmitting portion, the right transmitting portion sends out right signal to the right hand side of the virtual wall device 
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal.
However, Yoo teaches A left transmitting portion (see Yoo Fig. 7, para [0067]),
The left transmitting portion sends out left signal to the left hand side of the virtual wall device (see Yoo Fig. 7, para [0067]), 
And a right transmitting portion, the right transmitting portion sends out right signal to the right hand side of the virtual wall device (see Yoo Fig. 7, para [0067]), 
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal (see Yoo Fig. 7, para [0092]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include a left-area and a right-area signal as taught in Yoo because it would aid the robot in staying at the designated area without crossing the set boundary.
Regarding claim 3, the combination of Yan and Yoo teaches the virtual wall device as claimed in claim 1, Yan further teaches wherein the setting unit is disposed in the casing, and the setting unit is a wireless signal receiver (See Yan Fig. 4, para [0029] and [0030]). Fig 4 in Yan indicates that the signal being sent and received by the virtual wall device is not a wired signal. 
Regarding claim 5, the combination of Yan and Yoo teaches the virtual wall device as claimed in claim 1, Yan further teaches wherein the virtual wall device is set with a unique identification information (See Yan para [0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.” And Yan claim 5),
	and the activity time information and the unique identification information are respectively set in one of the outer signal and the inner signal (See Yan para [0031] “Said robot 2 receiving the virtual wall signal demodulates the received virtual wall signal to the escape command, identity recognition data, and confinement time data, then writes a passing record 20 which includes a previous receiving history of said identity recognition data and confinement time data. The robot 2 may start to countdown the confinement time in any time of the period from said robot 2 first entering to said robot 2 first leaving a specific emitting range of the virtual wall signal. In an example embodiment, the countdown of confinement time starts when the robot 2 leaves the set emitting range 12.”).
Regarding claim 6, the combination of Yan and Yoo teaches the virtual wall device as claimed in claim 1, Yan further teaches performing the following steps,
	Comprising: the detection signal receiving unit receiving the detection signal sent by the robot (See Yan [0029] “The robot 2 disclosed in the present application can be any robot which is capable of moving and is additionally functional for other specific purposes, such as a cleaning robot or service robot. Said robot 2 is able to emit a barrier detection signal while cruising within the work space 3 based on one of multiple movement modes such as random mode, spiral route mode, S-shaped route mode or intelligent pattern route mode. Moreover, when the robot 2 moves into said set emitting range 12 of the virtual wall signal and receives said virtual wall signal, it chooses whether or not to cross or the set emitting range 12 based on receiving of different virtual wall signals, which is how the system and the method confine said robot 2 to operating in the first work area 30 or the second work area 32.” And See Yan para[0012] “For said purpose, a system of confining robot movement actions is therefore developed and comprises a virtual wall device set in a work space for receiving a detection signal in a set receiving range. Said virtual wall device further emits a virtual wall signal in a set emitting range, divides the work space into a first work area and a second work area when receiving the barrier detection signal, and stops emitting said virtual wall signal when no longer receiving the barrier detection signal.”);
the virtual wall microcontroller unit receiving the activity time information set for the setting unit (See para [0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.”);
	the virtual wall microcontroller unit transmitting the activity time information to the virtual wall signal transmitting unit (See Yan para [0041] FIG. 5 shows the components of the virtual wall device 1 in the present invention, comprising a device body 14, a first signal receiver unit 16, a virtual wall signal emitter unit 18 and a virtual wall control unit 19. The device body 14 is settled in the work space 30. The first signal receiver unit 16 is installed on said device body 14 used in receiving the barrier detection signal. The virtual wall signal emitter unit 18 is also installed on the device body 14, and is used in emitting the virtual wall signal toward the work space 3 or disabling the emission of the virtual wall signal. The virtual wall control unit 19 is installed on the device body 14 and connected to the first signal transmitter unit 16 and also the virtual wall signal transmitter unit 18. Said virtual wall control unit 19 is used in receiving the barrier detection signal via the first signal receiver unit 16 and triggering the virtual wall signal transmitter unit 18 to emit said virtual wall signal in responding to the barrier detection signal. Once the virtual wall control unit 19 receives the barrier detection signal, it triggers the transmitting of the escape command, the identity recognition data, and the confinement time data from the virtual wall control unit 19 to said virtual wall signal transmitter unit 18 in which the escape command, the identity recognition data, and the confinement time data are demodulated to the virtual wall signal.”);
	and the virtual wall signal transmitting unit sending the virtual wall signal including the activity time information (See Yan para[0041] above),
	and the virtual wall signal dividing a workspace into a separated area and an open area (See Yan para [0046] “(S603) the virtual wall device in the work space receives the barrier detection signal within the set receiving range and emits a virtual wall signal by which the work space is divided into a first work area and a second work area;”).
	Regarding claim 7, the combination of Yan and Yoo teaches the virtual wall device as claimed in claim 6, Yan further teaches wherein the virtual wall signal transmitting unit stops transmitting the virtual wall signal when the detection signal receiving unit has not received the detection signal (See Yan para [0028] “FIG. 1 illustrates the system of confining movement actions of a robot comprising a virtual wall device 1 and a robot 2. The virtual wall device 1 is set in a work space 3, such as the floor beside a doorframe or the upper edge of a doorframe in an indoor space. The virtual wall device 1 is capable of receiving a barrier detection signal specific-directionally or omni-directionally in a set receiving range 10 within the work space 3. When the virtual wall device 1 receives the barrier detection signal in the set receiving range 10, said virtual wall device 1 emits a virtual wall signal over a set emitting range 12 which virtually divides the work space 3 into a first work area 30 and a second work area 32. Moreover, the virtual wall device 1 disables the emission of the virtual wall signal if it no longer receive the barrier detection signal in said set receiving range 10.”).
	Regarding claim 8, Yan discloses a robot, comprising:
 a robot microcontroller unit (See Yan para [0042] “FIG. 5 also illustrates the component of said robot 2 in the present disclosure, comprising a robot body 22, a barrier detection unit 24, a virtual wall signal receiver unit 26 and a robot control unit 28. The robot body 22 moves and operates inside the work space 3. The barrier detection unit 24 on the robot body 22 emits the barrier detection signal outward by which the robot 2 can detect any barrier in its patrol area. The virtual wall signal receiver unit 26 settled on the robot body 22 is used in receiving a virtual wall signal and demodulating the virtual wall signal to said escape command, identity recognition data, and confinement time data. The robot control unit 28 which is installed in the robot body 22 and connected to the barrier detection unit 24 and the virtual wall signal receiver unit 26, it orders the barrier detection unit 24 for emitting a barrier detection signal continuously while the robot body 22 is cruising. The robot control unit 28 receiving the virtual wall signal through the virtual wall signal receiver unit 26 is further confined by the escape command, the identity recognition data, and the confinement time data, which are demodulated from said virtual wall signal. The confinement of the robot body 22 includes moving across the set emitting range 12 from the first work area 30 to the second work area 32, moving across the set emitting range 12 from said second work area 32 to said first work area 30, or dodging from the preset transmitting range 12.”); 
A virtual wall signal receiving unit connected to the robot microcontroller unit (See Yan para [0042] above),
	And receiving a virtual wall signal outputted by a virtual wall signal transmitting unit provided by an virtual wall device from outside (See Yan para[0042] above),
	And the virtual wall signal dividing a workspace into a separated area and an open area (See Yan para [0046] “(S603) the virtual wall device in the work space receives the barrier detection signal within the set receiving range and emits a virtual wall signal by which the work space is divided into a first work area and a second work area;”);
a motor connected to the robot microcontroller unit, and receiving an operation command of the robot microcontroller unit to drive the robot to move (See Yan para[0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.” And para [0042] above);
and a detecting unit, comprising: a robotic detecting signal transmitting module connected to the robot microcontroller unit, and the robot detecting signal transmitting module sending out a detection signal; and a robot detecting signal receiving module connected to the robot microcontroller unit (See para[0042] above),
the robot detecting signal receiving module receiving the detection signal reflected by an obstacle and transmitting the detection signal to the robot microcontroller unit (See Yan [0019] “1. It is functionally necessary for a robot to emit a signal for avoiding obstacles as well as for receiving external control signals for responding. Hence, cost of the development is ignorable since there is no need for settling new components on the robot.”),
the robot control microcontroller unit receiving the detection signal indicating that the obstacle being near, and performing a preset obstacle avoidance mode to avoid the obstacle when approaching the obstacle  (See Yan para[0019] above);
Wherein the robot control microcontroller unit determines whether to enter a separated area divided by the virtual wall device according to the virtual wall signal (See Yan para [0029] The robot 2 disclosed in the present application can be any robot which is capable of moving and is additionally functional for other specific purposes, such as a cleaning robot or service robot. Said robot 2 is able to emit a barrier detection signal while cruising within the work space 3 based on one of multiple movement modes such as random mode, spiral route mode, S-shaped route mode or intelligent pattern route mode. Moreover, when the robot 2 moves into said set emitting range 12 of the virtual wall signal and receives said virtual wall signal, it chooses whether or not to cross or the set emitting range 12 based on receiving of different virtual wall signals, which is how the system and the method confine said robot 2 to operating in the first work area 30 or the second work area 32.”);
Furthermore, the robot microcontroller unit obtains an activity time information from the virtual wall signal in a state of entering the separated area (See Yan para [0031] [0031] Said robot 2 receiving the virtual wall signal demodulates the received virtual wall signal to the escape command, identity recognition data, and confinement time data, then writes a passing record 20 which includes a previous receiving history of said identity recognition data and confinement time data. The robot 2 may start to countdown the confinement time in any time of the period from said robot 2 first entering to said robot 2 first leaving a specific emitting range of the virtual wall signal. In an example embodiment, the countdown of confinement time starts when the robot 2 leaves the set emitting range 12.”),
And causes the robot microcontroller unit to use a restriction command to make the motor to drive the robot to move in the separated area within an activity time set in the activity time information, and to prohibit from leaving the separated area (See Yan para [0036] “The robot 2 cruising in the second work area 32 receives the virtual wall signal and demodulates the virtual wall signal to the escape command, identity recognition data, and confinement time data. Said robot 2 verifies the history of said identity recognition data ever recorded from the passing record 20; The robot 2 further executes the escape command in case of identical identity recognition data is discovered from the passing record 20 but confinement time still remains, thereby confining said robot 2 in the second work area 32.”),
And the robot microcontroller unit generates a leaving command when the activity time is reached to cause the motor to drive the robot to leave the separated area wherein the virtual wall signal transmitting unit comprises (See Yan para [0055] “(S704) the robot moving in the second work area receives the virtual wall signal and denies executing the escape command based on the discovery of identical identity recognition data in the passing record and the confinement time is expiring, said robot passes the set emitting range of the virtual wall signal, and enters the first work area for execution of step (S706);”)
…
Yan does not disclose 
A left transmitting portion, the left transmitting portion sends out a left signal to the left hand side of the virtual wall device; 
And a right transmitting portion, the right transmitting portion sends out a right signal to the right hand side of the virtual wall device;
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal.
However, Yoo teaches A left transmitting portion, the left transmitting portion sends out a left signal to the left hand side of the virtual wall device (see Yoo Fig. 7, para [0067]),
And a right transmitting portion, the right transmitting portion sends out a right signal to the right hand side of the virtual wall device (see Yoo Fig. 7, para [0067]),
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal. (See Yoo Fig. 7, para [0092]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include a left-area and a right-area signal as taught in Yoo because it would aid the robot in staying at the designated area without crossing the set boundary.
Regarding claim 12, Yan discloses a control method for restricting movement of a robot,
Wherein the robot at least comprises a robot microcontroller unit,
a virtual wall signal receiving unit and a motor (See Yan para [0042] FIG. 5 also illustrates the component of said robot 2 in the present disclosure, comprising a robot body 22, a barrier detection unit 24, a virtual wall signal receiver unit 26 and a robot control unit 28. The robot body 22 moves and operates inside the work space 3. The barrier detection unit 24 on the robot body 22 emits the barrier detection signal outward by which the robot 2 can detect any barrier in its patrol area. The virtual wall signal receiver unit 26 settled on the robot body 22 is used in receiving a virtual wall signal and demodulating the virtual wall signal to said escape command, identity recognition data, and confinement time data. The robot control unit 28 which is installed in the robot body 22 and connected to the barrier detection unit 24 and the virtual wall signal receiver unit 26, it orders the barrier detection unit 24 for emitting a barrier detection signal continuously while the robot body 22 is cruising. The robot control unit 28 receiving the virtual wall signal through the virtual wall signal receiver unit 26 is further confined by the escape command, the identity recognition data, and the confinement time data, which are demodulated from said virtual wall signal. The confinement of the robot body 22 includes moving across the set emitting range 12 from the first work area 30 to the second work area 32, moving across the set emitting range 12 from said second work area 32 to said first work area 30, or dodging from the preset transmitting range 12.”),
And performs the following steps:
the virtual wall signal receiving unit receiving a virtual wall signal outputted by a virtual wall signal transmitting unit of a virtual wall device (See Yan para[0042] above),
	And the virtual wall signal dividing a workspace into a separated area and an open area (See Yan para [0046] “(S603) the virtual wall device in the work space receives the barrier detection signal within the set receiving range and emits a virtual wall signal by which the work space is divided into a first work area and a second work area;”),
Wherein the virtual wall signal comprises an activity time information (See Yan para[0042] above),
And the activity time information is an activity time in a separated area the robot enters (See Yan FIG. 7 and claim 5);
The virtual wall signal receiving unit transmitting the received virtual wall signal to the robot microcontroller unit (See Yan para [0042] above);
the robot microcontroller unit determining whether allowing to enter the separated area according to the virtual wall signal (See Yan para [0029] “The robot 2 disclosed in the present application can be any robot which is capable of moving and is additionally functional for other specific purposes, such as a cleaning robot or service robot. Said robot 2 is able to emit a barrier detection signal while cruising within the work space 3 based on one of multiple movement modes such as random mode, spiral route mode, S-shaped route mode or intelligent pattern route mode. Moreover, when the robot 2 moves into said set emitting range 12 of the virtual wall signal and receives said virtual wall signal, it chooses whether or not to cross or the set emitting range 12 based on receiving of different virtual wall signals, which is how the system and the method confine said robot 2 to operating in the first work area 30 or the second work area 32.”);
when the robot microcontroller unit determining to allow to enter the separated area according to the virtual wall signal, the robot microcontroller unit obtaining the activity time information from the virtual wall signal (See Yan para[0029] and para[0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.”);
	The robot microcontroller unit using a restriction command to cause the motor to drive the robot to enter the separated area (See Yan claim. 5, and para [0042]);
	the robot microcontroller unit starting timing, the robot microcontroller unit using the restriction command to cause the motor to prohibit to drive the robot to cross the virtual wall signal within the activity time (See Yan claim. 5, and para[0042]);
	When an interval of timing of the robot microcontroller unit in the separated area reaching the activity time (See Yan claim. 5, and para [0042]),
	The robot microcontroller unit using a leaving command to cause the motor to drive the robot to leave the separated area (See Yan claim. 5, and para [0042]);
	When the robot microcontroller unit determining not to allow to enter the separated area according to the virtual wall signal, the robot microcontroller unit using a prohibit command to cause the motor to prohibit to drive the robot to cross the virtual wall signal (See Yan claim. 5, and para [0042]);
	Yan does not teach wherein the virtual wall signal transmitting unit comprises: a left transmitting portion, the left transmitting portion sends out a left signal to the left hand side of the virtual wall device,
	And a right transmitting portion, the right transmitting portion sends out a right signal to the right hand side of the virtual wall device,
	And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal.
However, Yoo teaches wherein the virtual wall signal transmitting unit comprises: a left transmitting portion, the left transmitting portion sends out a left signal to the left hand side of the virtual wall device, (see Yoo Fig. 7, para [0067]),
And a right transmitting portion, the right transmitting portion sends out a right signal to the right hand side of the virtual wall device, (see Yoo Fig. 7, para [0067]),
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal. (See Yoo Fig. 7, para [0092]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include a left-area and a right-area signal as taught in Yoo because it would aid the robot in staying at the designated area without crossing the set boundary.
Regarding claim 13, the combination of Yan and Yoo teaches the method as taught in claim 12, Yan further teaches wherein the manner in which the robot microcontroller unit determines whether allowing to enter the separated area according to the virtual wall signal is performed by the robot microcontroller unit determining whether the virtual wall signal is received for the first time or has entered the separated area according to the virtual wall signal (See Yan claim. 5, and para [0042]),
When the robot passes the virtual wall signal, the robot microcontroller unit receives an a unique identification information from the virtual wall signal, and the robot determines that the current unique identification information has not been recorded (See Yan claim. 5, and para [0042]).
Regarding claim 14, the combination of Yan and Yoo teaches the method as taught in claim 13, Yan further teaches wherein the manner in which the robot microcontroller unit determines not to allow to enter the separated area according to the virtual wall signal is performed by the robot determining that the current unique identification information has been recorded (See Yan claim. 5, and para [0042]),
And the robot microcontroller unit uses the prohibit command to cause the motor to prohibit to drive the robot to enter the separated area (See Yan claim. 5, and para [0042]).

Claim 2, 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yan US 20160214258 A1 in view of Yoo US 20170050311 A1 and further in view of Jones US-6690134-B1 (hereinafter referred to as “Yan”, “Yoo”, and “Jones”).

Regarding claim 2, the combination of Yan and Yoo teaches the virtual wall device as claimed in claim 1, however Yan does not teach wherein the setting unit is disposed on a surface of the casing,
and the setting unit is a physical component of a stepless rotary switch, a multi- position rotary switch or an electronic time setter.
However, Jones teaches wherein the setting unit is disposed on a surface of the casing (See Jones FIG. 2a, col. 4, lines 8-17),
and the setting unit is a physical component of a stepless rotary switch, a multi- position rotary switch or an electronic time setter (See Jones FIG. 2a, col. 4, lines 8-17).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include a setting unit and a rotary switch as disclosed in Jones because the user might want to save power for longer usage.

Regarding claim 15, Yan teaches a control method for restricting movement of a robot by a virtual wall device (See Yan claim. 5, and para [0042]), 
Performing the following steps between the virtual wall device and the robot:
 the virtual wall device selectively setting an activity time in a separated area the robot entering and divided by the virtual wall device (See Yan para [0030] “In order to control the robot 2 for passing or leaving said set emitting range 12, the virtual wall device 1 receiving the barrier detection signal further modulates an escape command to a virtual wall signal, wherein the escape command can be a command to move backward, to be redirected, or the combination of both for the robot 2. Moreover, the virtual wall device 1 further has an identity recognition data and confinement time data stored in it, in which the identity recognition data is a unique data of coding and the confinement time data is considered as the time limitation for confining said robot 2 in the second work area 32. The confinement time data is subject to be adjusted with regard to the size of the second work area 32. For example, it can be set as 30 minutes for a room between 23 and 33 square meters or 20 minutes for a room smaller than 23 square meters for different plans. The virtual wall device 1 is provided with a switch for the change of the confinement time data to adapt the sizes room. Furthermore, said virtual wall device 1 combines then modulates the escape command, the identity recognition data, and the confinement time data to said virtual wall signal.”);
the robot sending a detection signal during travelling(See Yan para[0042]); 
the virtual wall device sending a virtual wall signal by receiving the detection signal (See Yan para [0041] “FIG. 5 shows the components of the virtual wall device 1 in the present invention, comprising a device body 14, a first signal receiver unit 16, a virtual wall signal emitter unit 18 and a virtual wall control unit 19. The device body 14 is settled in the work space 30. The first signal receiver unit 16 is installed on said device body 14 used in receiving the barrier detection signal. The virtual wall signal emitter unit 18 is also installed on the device body 14, and is used in emitting the virtual wall signal toward the work space 3 or disabling the emission of the virtual wall signal. The virtual wall control unit 19 is installed on the device body 14 and connected to the first signal transmitter unit 16 and also the virtual wall signal transmitter unit 18. Said virtual wall control unit 19 is used in receiving the barrier detection signal via the first signal receiver unit 16 and triggering the virtual wall signal transmitter unit 18 to emit said virtual wall signal in responding to the barrier detection signal. Once the virtual wall control unit 19 receives the barrier detection signal, it triggers the transmitting of the escape command, the identity recognition data, and the confinement time data from the virtual wall control unit 19 to said virtual wall signal transmitter unit 18 in which the escape command, the identity recognition data, and the confinement time data are demodulated to the virtual wall signal.”),
and the virtual wall signal dividing a workspace into a separated area and an open area (See Yan para [0046] “(S603) the virtual wall device in the work space receives the barrier detection signal within the set receiving range and emits a virtual wall signal by which the work space is divided into a first work area and a second work area;”);, 
And the virtual wall signal comprising an activity time information generated according to the activity time (See Yan para [0041] and [0042]);
the robot receiving the virtual wall signal, and determining whether being allowed to enter the separated area divided by the virtual wall signal(See Yan para[0042] and para [0029]);
…
When the robot being allowed to enter the separated area divided by the virtual wall signal, the robot obtaining the activity time information from the virtual wall signal (See Yan para[0042]);
The robot starting timing to generate an interval of timing (See Yan claim 5 and Yan para [0042]);
The robot determining whether the interval of timing having reached the activity time (See Yan claim 5, and see Yan para [0030]);
when the robot determining the interval of timing having reached the activity time, the robot executing a leaving command and being allowed to cross the virtual wall signal and leaving the separated area (See Yan claim 5, FIG 7);
And after the robot leaving the separated area by executing the leaving command, using a prohibit command to cause the motor to prohibit to drive the robot to cross the virtual wall signal (See Yan claim 5, FIG 7).
…
Yan does not teach and confirming to have entered or exited the separated area according to the order of receiving the outer signal and the inner signal;
However, Jones teaches and confirming to have entered or exited the separated area according to the order of receiving the outer signal and the inner signal (See Jones FIG. 8B, item 42, col. 4, and lines 43-65);
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include an inner and an outer signal as taught in Jones because it would aid the robot in staying at the designated area without crossing the set boundary.
Neither Yan nor Jones teach wherein the virtual wall signal transmitting unit comprises: a left transmitting portion, the left transmitting portion sends out a left signal to the left hand side of the virtual wall device,
And a right transmitting portion, the right transmitting portion sends out an right signal to the right hand side of the virtual wall device
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal.
However, Yoo teaches wherein the virtual wall signal transmitting unit comprises: a left transmitting portion, the left transmitting portion sends out an left signal to the left hand side of the virtual wall device, (see Yoo Fig. 7, para [0067])
And a right transmitting portion, the right transmitting portion sends out an right signal to the right hand side of the virtual wall device (see Yoo Fig. 7, para [0067]),
And wherein the left signal and the right signal form the virtual wall signal, and provide for the robot confirms to have entered or exited the separated area divided by the virtual wall signal according to the order of receiving the left signal and the right signal. (See Yoo Fig. 7, para [0092]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the apparatus as disclosed in Yan to include a left-area and a right-area signal as taught in Yoo because it would aid the robot in staying at the designated area without crossing the set boundary.
Regarding claim 16, the combination of Yan, Jones, and Yoo teaches the method as taught in claim 15, Yan further teaches wherein when the robot determines the interval of timing has not reached the activity time, the robot uses a restriction command to cause the motor to prohibit to drive the robot to cross the virtual wall signal (See Yan claim 5, FIG 7),
And causes the robot to remain active in the separated area during the activity time, and performs the step of the robot starting timing to generate the interval of timing again (See Yan claim 5, FIG 7).
Regarding claim 17, the combination of Yan, Jones, and Yoo teaches the method as taught in claim 15, Yan further teaches wherein the manner in which the robot determines whether being allowed to enter the separated area divided by the virtual wall signal according to the virtual wall signal is performed by the robot determining whether the virtual wall signal is received for the first time or has entered the separated area according to the virtual wall signal (See Yan claim 5).
Regarding claim 18, the combination of Yan, Jones, and Yoo teaches the method as taught in claim 17, Yan further teaches wherein when the robot passes the virtual wall signal, the robot receives a unique identification information set by the virtual wall device from the virtual wall signal (See Yan claim 5),
and the robot determines that the current unique identification information has not been recorded, and the robot records the current unique identification information (See Yan claim 5).
Regarding claim 19, the combination of Yan, Jones, and Yoo teaches the method as taught in claim 18, Yan further teaches wherein the manner in which the robot determines not being allowed to enter the separated area according to the virtual wall signal is performed by the robot determining that the unique identification information has been recorded, and the robot does not enter the separated area (See Yan claim 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yoo and further in view of Artes US 20200150655 A1 and Jones US-6690134-B1 (hereinafter referred to as “Artes”).
Regarding claim 9, the combination of Yan and Yoo teaches the robot as claimed in claim 8, the combination of Yan and Yoo does not explicitly teach and the reset condition includes power on or power off
However, Jones teaches and the reset condition includes power on or power off (See Jones col. 4, lines 34-42).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot as taught in Yan to include a reset condition that includes turning power on/off as disclosed in Jones in order to save power.
	The combination of Yan, Jones, and Yoo does not teach wherein the robot microcontroller unit is provided with a reset module, the reset module defines a reset condition that the robot is re-allowed to enter the separated area…
However, Artes teaches wherein the robot microcontroller unit is provided with a reset module, the reset module defines a reset condition that the robot is re-allowed to enter the separated area… (See Artes para [0098] “For example, the user may have spilt a liquid, such as, for example, milk, and gives the mopping robot the task of removing the puddle. In the example illustrated in FIG. 6 the robot 100 is configured as a mopping robot whose work module is configured to damp mop the floor. While the first robot is busy mopping, no other robot (such as, e.g. robot 100B) should travel through the puddle and spread the liquid. Furthermore, no other robot should travel through the freshly mopped (and hence still wet) area. The first robot can determine the area to be cleaned based on the user's input and, if needed, additional sensor measurements. It can inform other robots in the household that this area to be cleaned should be (e.g. temporarily) treated as a virtual exclusion region S.” And see Artes para [0099] “After the mopping robot 100 has completed its task, a message can be sent to the other robots 100B to reopen the virtual exclusion region S. Alternatively or additionally the virtual exclusion region S can have an automatic expiration time. Thus the mopping robot 100, for example, can define a freshly mopped and, consequently, still wet area W as an exclusion region for a specified period of time, closing the area off to other robots (see FIG. 6). After this time has expired, the other robots 100B can automatically delete the virtual exclusion region S.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot as taught in Yan to include a reset condition as disclosed in Artes in order for the robots to stay up to date with the environment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yoo and further in view of Soto US 20200339354 A1.
Regarding claim 10, the combination of Yan and Yoo teaches the robot as claimed in claim 8, Yan further teaches … the robot microcontroller unit causes the motor to drive the robot to preferentially move to the separated area of the last virtual wall device according to a return command for returning to the separated area (See Yan FIG. 7, and claim 5).
The combination of Yan and Yoo does not teach when the robot finishes charging after an uncompleted work, 
	However, Soto teaches when the robot finishes charging after an uncompleted work (see Soto claim 27),
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot as taught in Yan to include charging a robot during unfinished work as taught in Soto to prevent a robot turning off due to a low energy level.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yoo, Soto and further in view of Fay US-9505140-B1 (hereinafter referred to as “Fay”).
Regarding claim 11, the combination of Yan, Yoo, and Soto teaches the robot as claimed in claim 10, Yan teaches … to cause the motor to drive the robot to move to the last virtual wall device and allow to pass the virtual wall signal and return to the separated area (See Yan claim 5, and FIG 7).
Yan does not teach wherein the return command of the robot microcontroller unit is performed by executing a mode of moving along walls…
However, Fay teaches wherein the return command of the robot microcontroller unit is performed by executing a mode of moving along walls (See Fay col. 13, lines 37-50)
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot as taught in Yan to include a robot moving along the walls as taught by Fay because it would result in better cleaning quality. 
Response to Arguments
The arguments submitted by the applicant have been considered but are not persuasive. In response to the argument that Yan in combination with Jones does not teach a left transmitting signal portion and a right signal transmitting portion. However, in Yoo Fig. 7 and para [0067] teaches a “left transmitting portion” and a “right transmitting portion” and further in para [0092], the robot is able to distinguish between the left-area signal and the right-area signal by moving towards the right when the second docking guide signal or the left-area signal is sensed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Artes US 10860029 B2 teaches controlling an autonomous robot for carrying out a task by sending WLAN signals between the robot and an external mobile device along with a user setting a time for the robot to clean a designated area.
Lindhe et al US 10617271 B2 teaches a robotic cleaning device that detects obstacles in its path.
Moshkina-Martinson et al US 10394246 B2 teaches a robot cleaning areas of the house according to user preferences that include operating on a particular schedule and selecting which areas to clean.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664